Woodward, J.
Undoubtedly a portion of the business of the District Court is done with a haste, or under other circumstances, very unfavorable to regularity and safety. This may sometimes occur through necessity, as when a verdict is rendered in the last hours of the term. But as a party’s only security lies in the right of. appeal, we hold it of the first degree of importance, that the court should enable him to place his cause in such position as he may choose, consistent with truth. The heart of a cause, the weightiest questions and the largest interests, may be embraced in a *360motion for a new trial, or in a bill ef exceptions. There is no part of a ca,use which is of more importance. In the present case, it appears that the court refused to rule either way upon the defendant’s motion, refused time and an opportunity to prepare a bill, and adjourned court sine die, in the midst of his argument. If the court were disinclined to hear the argument, there were other more appropriate methods of signifying it; and if the term were so near expiring, that there was no time to do what was asked, the motion and all proceedings should have been continued to the next term. In relation to the alleged irregular manner in which the matter is brought before this court, the answer is, that ■ the action of the court cut off all the usual and regular modes of proceeding. The ordinary rules and methods are adapted to the usual and orderly manner of conducting a trial; if the court cuts them off in an unusual manner, the .remedy must be sought in an unusual method. One of the duties of this court, is to exercise a supervisory control over the other tribunals, and it would be a reproach to the law, if the extraordinary action of the court could be shown only by the usual methods, which presuppose an ordinary action.
The very complaint here is, that the court refused to hear. — to rule on the questions — to permit a bill of exceptions — to allow a motion for a new trial; but adjourned sine die, in the midst of the proceedings. After this, to require that these things should appear in .the usual manner, does not carry the air of sincerity. On this ground, a new trial must be granted.
In a bill of exceptions taken at .an earlier stage of the cause, the defendant saves-the point* that the court refused ..to instruct the jury, that the plaintiffs could not maintain their action on the note of Post before the justice, in consequence of the note not being indorsed, whilst the action was in their own name; but he has not assigned this as error. Yet,, as the cause may be tried again, we will -say that the instruction should have been given. It had a material bearing- on the question,., how the plaintiffs came to fail in their action before the justice.
*361Tbe defendant also urges an objection to admissibility of tbe testimony of Post, wbo gave tbe note first sued on. His bill of exceptions covers tbis, but be assigns no error upon it, either as to tbe admissibility of tbe testimony, or as to tbe competency of Post as a witness. Tbe judgment of tbe District Court is reversed and set aside, and a new trial is granted.